Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Status of the Claims
Claims 1, 2, 7-13, 17-20, 22, 23, 25 and 26 are pending in amendment dated 11/05/2021. 
The Examiner contacted Applicants’ representative Curtis Wadsworth on the record on 01/12/2022 to discuss a possible allowability of the instant application. During the discussions, the examiner suggested amending claims 1, 2, 12, 13, 22, 25 and 26 as noted in the below Examiner's Amendment. 
Therefore, claims 1, 2, 7-13, 17-20, 22, 23, 25 and 26 are allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney Curtis Wadsworth on 01/12/2022.
Please amend the claims as follows: 

Claim 1 
“isolated” in line 2 has been deleted and replaced with --- Cannabis plant - isolated”; and
“cannabidiol” in line 4 has been deleted and replaced with --- the isolated cannabidiol ---. 

Claim 2
“lightening” in line 1 has been deleted and replaced with --- the lightening ---. 

Claim 12 
“isolated” in line 2 has been deleted and replaced with --- Cannabis plant-isolated”; and
“cannabidiol” in line 4 has been deleted and replaced with --- the isolated cannabidiol ---. 


Claim 13
“reducing” in line 1 has been deleted and replaced with --- wherein the reducing ---. 

Claim 22
“cannabinoid,” in line 1 has been deleted; and
“cannabidiol, cannabidiol analog, or combinations thereof” in line 2 has been deleted and replaced with --- cannabidiol or cannabidiol analog ---. 

Claim 23
“lightening” in line 1 has been deleted and replaced with --- the lightening ---. 
Claim 25
“cannabinoid” in line 1 has been deleted; and 
“cannabidiol, cannabidiol analog, or combinations thereof” in line 2 has been deleted and replaced with --- cannabidiol or cannabidiol analog ---. 

Claim 26
“reducing” in line 1 has been deleted and replaced with --- wherein the reducing ---. 


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Changeor et al. (US2016/0235661A1, of record) in view of Wurzer et al. (US2014/0271940A1, of record) does not teach or suggest a method for lightening skin tone (instant claim 1) and a method for reducing signs of aging (instant claim 12) comprising topically administering a compositoin containing about 0.5 to about 25% of Cannabis plant-isolated cannabidiol or its analog, wherein the isolated cannabidiol or its analog is about 90 to about 100w/v% of the total cannabinoids in the composition. 
Changoer does not teach isolated cannabidiol and its formula I of instant claims 22 and 25. Wurzur cannot cure the deficiency of Changoer because Wurzur does not teach isolated cannabidiol or its analogue in an about 90 to 100w/v of the total cannabinoids in the composition. In Wurzur ([0150]), CBD is used in an amount of 0.7% of cannabinoids. Therefore, the combination would not achieve the claimed invention. As a result, the claimed invention is structurally different from the applied art alone or in combination.   

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7-13, 17-20, 22, 23, 25 and 26 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613